Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments filed 4/22/21 overcome the rejections set forth under 35 USC 103 in the office action mailed 2/4/21. New grounds of rejection under 35 USC 112(b) and 112(d) are set forth below. Since the grounds of rejection under 35 USC 112(b) are not necessitated by the amendments, the office action is made non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-8, and 10 recite a “stable, low foaming aqueous emulsion”. It is unclear what level of foaming constitutes “low foaming”. The examiner recommends that either “low foaming” be deleted or the claim be amended to define the level of foaming. It is similarly unclear what qualifies as “stable”, since the stability of the emulsion will depend on the length of storage and the conditions under which it is stored.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a metal working or cleaning fluid consisting of an aqueous emulsion consisting of the water-miscible lubricating oil concentrate of claim 1 and water. However, claim 1 has now been amended to recite an aqueous emulsion consisting of the water-miscible lubricating oil concentrate of claim 1 and water, and since the metal working or cleaning fluid of claim 10 cannot comprise any additional components due to the “consisting of” language, claim 10 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-4 and 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 10 would be allowable if amended to overcome the rejection under 35 USC 112(b) and further amended to further limit claim 1. The amendments filed 4/22/21 overcome the rejections set forth under 35 USC 103 in the office action mailed 2/4/21. The claims have been amended to exclude synthetic oils, which are a required component of Takagi, noting that the “including” of component (ii) of claim 1 has been interpreted as equivalent to “consisting of” in accordance with the intent indicated by applicant in the remarks filed 4/22/21 that the base oil of the amended claims be a mixture of a petroleum-based oil and a second petroleum-based oil, noting that the wording placed within quotes in the remarks is not the actual wording of the claims. The examiner recommends that “including” be changed to clearer language. Claims 1, 8, and their dependent claims have been amended to require that the emulsion comprise about 5 to 20 parts of a water-miscible lubricating oil concentrate per 100 parts by weight of water. This amendment overcomes the rejections over Jahnke, which was not used to reject previous claims 9-10 and does not teach the claimed emulsion, and Athans, which requires an amount of oil greater than about 30% by weight, well outside the range recited in the amended claims. One of ordinary skill in the art would not have been motivated to modify the compositions of the references discussed in the previous office actions to arrive at the emulsions recited in the amended claims, and the prior art does not otherwise disclose or render obvious the emulsions of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771